Citation Nr: 1438630	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  14-09 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disorder (GERD).

2.  Whether there is new and material evidence to reopen a claim of service connection for a right knee disability.

3.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 to December 2006.  These matters are before the Board of Veterans' Appeals (Board) from December 2010 (right knee, PTSD) and February 2012 (GERD) rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In June 2012, the Veteran testified before a decision review officer.  A transcript is associated with the record.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's October 2013 and March 2014 substantive appeals, he requested a hearing before the Board.  In April 2014, his attorney submitting a statement indicating that the Veteran needed to be scheduled for a Travel Board or videoconference hearing (whichever became available first).  It does not appear that the Veteran has been scheduled for such hearing.  As a result, a remand is required to afford the Veteran the opportunity for a Board hearing.

Accordingly, the case is REMANDED for the following actions:

Take all appropriate steps in order to schedule the Veteran for a Board videoconference hearing in accordance with his request.  The Veteran and his attorney should be notified in writing of the date and time of the hearing.

After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the record should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



